704 N.W.2d 702 (2005)
474 Mich. 887
PINE OAKS, LLC, Plaintiff-Appellant,
v.
Danny DEVRIES and Jayne Devries, Defendants-Appellees.
Docket No. 127856. COA No. 249163.
Supreme Court of Michigan.
October 19, 2005.
On order of the Court, the application for leave to appeal the December 9, 2004 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(l), we direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action permitted by MCR 7.302(G)(l). The parties may file supplemental briefs within 28 days of the date of this order, but they should avoid *703 submitting a mere restatement of the arguments made in their application papers.
The Real Property Law Section of the State Bar of Michigan is invited to file a brief amicus curiae on the questions presented. Other persons or groups interested in the determination of the questions presented in this case may move the Court for permission to file briefs amicus curiae.